Case: 21-30169     Document: 00516231793          Page: 1    Date Filed: 03/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        March 9, 2022
                                   No. 21-30169                        Lyle W. Cayce
                                                                            Clerk

   David Reddick,

                                                            Plaintiff—Appellant,

                                       versus

   Medtronic, Incorporated,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                   USDC Nos. 2:18-CV-8568, 2:19-CV-13111


   Before Owen, Chief Judge, and Higginbotham and Elrod, Circuit
   Judges.
   Per Curiam:*
          This case concerns several allegedly defective medical devices
   manufactured by Medtronic.       A surgeon implanted a defibrillator into
   Reddick’s chest, which he claims shocked him unnecessarily. He sued
   Medtronic under the Louisiana Products Liability Act (“LPLA”) and for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30169         Document: 00516231793               Page: 2    Date Filed: 03/09/2022




                                           No. 21-30169


   breach of contract. The district court dismissed the LPLA claims and
   granted summary judgment to Medtronic on the contract issue. We affirm.
                                                 I
         David Reddick was diagnosed with Brugada syndrome in 2013, a heart
   rhythm disorder. He was told that he needed a defibrillator. He agreed to
   the procedure, and the five Medtronic devices relevant to this appeal were
   surgically implanted in his chest or otherwise used to support the implanted
   devices: the (1) Evera SVR Implantable Cardiac Defibrillator (the “ICD”),
   (2) Sprint Quattro Secure Lead (the “lead”), (3) MyCareLink Patient
   Monitor (“MyCareLink”), (4) Reveal LINQ cardiac monitor (“LINQ”),
   and (5) WireX cellular device (“WireX”). The first three products are Class
   III medical devices, which means they underwent a thorough premarket
   approval (“PMA”) process before the Food and Drug Administration
   (“FDA”) greenlighted their commercial use. 1 The others are Class I or II
   devices, meaning they received less premarket scrutiny. 2
         Soon after his surgery, Reddick started having problems with his
   devices. According to the Second Amended Complaint (“SAC”), he began
   experiencing shocks from the ICD and the lead. He went to the hospital
   almost monthly over the next few years due to those shocks and other “false
   alarms.” However, Reddick was repeatedly reassured that his Medtronic
   devices only needed reprogramming and that nothing was wrong. By 2016,
   Reddick was retested, and it was determined that he never had Brugada
   syndrome. He had a second surgery in 2017 to remove his defibrillator.




         1
             See Medtronic, Inc. v. Lohr, 518 U.S. 470, 477 (1996).
         2
             See id. at 476-77.




                                                 2
Case: 21-30169           Document: 00516231793            Page: 3      Date Filed: 03/09/2022




                                          No. 21-30169


          Reddick alleges that all five Medtronic devices were defective, causing
   him unnecessary shocks and pain. He sued Medtronic in Louisiana state
   court and Medtronic removed to federal court, asserting diversity
   jurisdiction. Reddick brought four products liability claims under the LPLA:
   defective construction, defective design, failure to warn, and breach of
   express warranty. He also alleged that Medtronic breached a contract with
   Reddick, failing to provide him with 24/7 service support.
          The district court dismissed Reddick’s LPLA claims regarding the
   Class III devices, concluding that his claims were preempted under 21 U.S.C.
   § 360k(a). It also dismissed Reddick’s claims regarding the Class I and II
   devices under Rule 12(b)(6) for failure to state a claim. Separately, the
   district court granted summary judgment to Medtronic on the contract issue,
   reasoning that there was no contract between the parties in the record.
   Reddick appealed.
                                                II
          As a preliminary matter, Medtronic contends that Reddick waived his
   arguments on appeal by failing to explain how the district court erred. “A
   party forfeits an argument by . . . failing to adequately brief the argument,”
   and “[t]here are numerous ways” that may happen. 3 Failure to make an
   argument in the body of a brief, to cite supporting authority or the record, or
   to engage with the district court’s analysis, among other things, may each
   amount to forfeiture. 4
          We agree that Reddick has forfeited some of his arguments. He
   identifies two issues that he never addresses in his brief: whether



          3
              Rollins v. Home Depot USA, 8 F.4th 393, 397 & n.1 (5th Cir. 2021).
          4
              Id. at 397 n.1.




                                                 3
Case: 21-30169           Document: 00516231793              Page: 4   Date Filed: 03/09/2022




                                            No. 21-30169


   Medtronic’s motion to dismiss should have been continued due to the
   ongoing COVID-19 pandemic, and whether the district court erred by
   granting Medtronic’s motion to strike several exhibits. With no argument on
   either issue, Reddick forfeits them both. 5
           Reddick does explain, however, why he believes the district court
   erred in its handling of his LPLA and breach of contract claims. He maintains
   that his LPLA claims are not preempted and that he pleaded enough facts for
   plausible defective design claims on the Class I and II devices. He also argues
   that a contract existed between him and Medtronic. Reddick’s reasoning
   may be conclusory, but he has nevertheless adequately briefed his claims to
   avoid forfeiting his arguments. 6 We therefore turn to their merits.
                                                 III
           We start with the district court’s dismissals of Reddick’s LPLA
   claims. The court dismissed the claims regarding Medtronic’s Class III
   devices on the basis of federal preemption, and it dismissed the claims
   regarding the Class I and II devices under Rule 12(b)(6) for failure to state a
   claim. We review the dismissals de novo. 7
                                                  A
           Reddick argues that his LPLA claims are not preempted under 21
   U.S.C. § 360k(a). Section 360k(a) provides the following:




           5
               See id. at 397 & n.1.
           6
              Cf. Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987) (concluding that a party forfeited an issue when he submitted only a “one-page
   recitation of familiar rules governing our review of summary judgments, without even the
   slightest identification of any error in [the judge’s] legal analysis”).
           7
               Butts v. Aultman, 953 F.3d 353, 357 (5th Cir. 2020).




                                                  4
Case: 21-30169            Document: 00516231793             Page: 5     Date Filed: 03/09/2022




                                            No. 21-30169


           [N]o State . . . may establish or continue in effect with respect
           to a device intended for human use any requirement--
                       (1) which is different from, or in addition to, any
                       requirement applicable under this chapter to the device,
                       and
                       (2) which relates to the safety or effectiveness of the
                       device or to any other matter included in a requirement
                       applicable to the device under this chapter. 8
           Under Riegel v. Medtronic, Inc., 9 we apply a two-prong inquiry to
   evaluate whether state law claims are preempted under § 360k(a). 10 First,
   we determine whether the federal government has “established
   requirements applicable to [the medical device].” 11 Class III devices subject
   to PMA, like those at issue here, “automatically” satisfy the first prong. 12
   Second, we evaluate whether the state law claims are based on “requirements
   with respect to the device that are ‘different from, or in addition to,’ the
   federal ones, and that relate to safety and effectiveness.” 13 If they are, the



           8
                21 U.S.C. § 360k(a).
           9
                552 U.S. 312 (2008).
           10
                Id. at 321-22.
           11
                Id. at 321.
           12
             Bass v. Stryker Corp., 669 F.3d 501, 507 (5th Cir. 2012). Reddick argues on appeal
   that he “believes” Medtronic’s Class III devices did not go through the traditional PMA
   process. “A new device need not undergo premarket approval if the FDA finds it is
   ‘substantially equivalent’ to another device exempt from premarket approval,” which is
   referred to as § 510(k) approval. Riegel, 552 U.S. at 317. Unlike PMA, “the § 510(k)
   approval process does not impose federal requirements on a device.” Bass, 669 F.3d at 507.
   In his SAC, however, Reddick alleged that Medtronic’s Class III devices received PMA,
   not § 510(k) approval. Because Reddick failed to plead sufficient facts in support of his
   § 510(k) theory, we conclude that Riegel’s first prong is met. See Ashcroft v. Iqbal, 556 U.S.
   662, 678 (2009).
           13
                Riegel, 552 U.S. at 321-22 (quoting § 360k(a)).




                                                   5
Case: 21-30169               Document: 00516231793            Page: 6        Date Filed: 03/09/2022




                                              No. 21-30169


   state law claim is preempted. 14               “[P]arallel” claims, however, are not
   preempted even if they relate to the safety and effectiveness of a device. 15 A
   state law claim is “parallel” if it “provid[es] a damages remedy . . . premised
   on a violation of FDA regulations.” 16
           Even if a state law claim is parallel, a district court may still dismiss it
   if the claim is “impermissibly conclusory and vague.” 17 In Funk v. Stryker
   Corp., 18 we held that a complaint that does not “specify the manufacturing
   defect,” “specify a causal connection between the failure of the specific
   manufacturing process and the specific defect in the process that caused the
   personal injury,” or “tell us how the manufacturing process failed, or how it
   deviated from the FDA approved manufacturing process” is insufficient to
   state a parallel products liability claim. 19 Similarly, in Naquin v. Medtronic,
   Inc., 20 a recent unpublished opinion applying Funk, we affirmed the district
   court’s dismissal of claims for design defect, construction defect, failure to
   warn, and breach of express warranty due to inadequate pleading. 21 As in the
   present        case,       Naquin       involved       Medtronic’s       allegedly   defective
   defibrillators. 22         The complaint only “ma[de] numerous conclusory
   allegations . . . [without] details as to how a violation of federal regulations”


           14
                See § 360k(a); Riegel, 552 U.S. at 321-22.
           15
                Riegel, 552 U.S. at 330.
           16
                Id.
           17
                Funk v. Stryker Corp., 631 F.3d 777, 782 (5th Cir. 2011).
           18
                631 F.3d 777.
           19
                Id. at 782.
           20
             No. 20-30793, 2021 WL 4848838 (5th Cir. Oct. 18, 2021) (per curiam)
   (unpublished).
           21
                Id. at *3.
           22
                Id. at *1.




                                                      6
Case: 21-30169               Document: 00516231793          Page: 7       Date Filed: 03/09/2022




                                            No. 21-30169


   led to a manufacturing defect, a design defect, or an inadequate warning. 23
   Naquin’s express warranty claims were also conclusory because he did not
   “reproduce any specific warranty . . . or specify its precise source.” 24
           Reddick asserts four theories of liability under the LPLA: defective
   construction, defective design, failure to warn, and breach of express
   warranty. 25 Under the Riegel inquiry’s second prong, all four claims impose
   “requirement[s]” on Medtronic that relate to the “safety and effectiveness”
   of its devices. 26 The issue, therefore, is whether Reddick adequately pleaded




           23
                Id. at *3.
           24
                Id. (citing Wildman v. Medtronic, Inc., 874 F.3d 862, 870 (5th Cir. 2017)).
           25
                In the SAC, Reddick also references a potential claim regarding “off label” use
   of the Medtronic devices. The district court determined that an “off label” claim, to the
   extent that Reddick alleged one, is “not an available theory” under the LPLA. See La.
   Stat. Ann. § 9:2800.54 (stating that “[a] product is unreasonably dangerous if and only
   if” it is defectively designed, it is defectively constructed, an adequate warning has not been
   provided, or it does not conform to an express warranty) (emphasis added). In his appellate
   brief, Reddick links his “off label” allegation to his express warranty claim. To the extent
   that Reddick otherwise argues that his “off label” claim is distinct from the four liability
   theories under the LPLA, we agree that it is not an available theory.
           26
              See § 360k(a); La. Stat. Ann. § 9:2800.55 (imposing liability if “at the time
   the product left its manufacturer’s control, the product deviated in a material way from the
   manufacturer’s specifications”); id. § 9:2800.56 (imposing liability if “[t]here existed an
   alternative design for the product that was capable of preventing the claimant’s damage”
   and the potential damage to the claimant “outweighed the burden on the manufacturer of
   adopting such alternative design and the adverse effect, if any, of such alternative design
   on the utility of the product”); id. § 9:2800.57 (requiring the manufacturer to use
   “reasonable care to provide an adequate warning”); id. § 9:2800.58 (imposing liability if
   the product “does not conform to an express warranty made at any time by the
   manufacturer about the product if the express warranty has induced the claimant . . . to use
   the product and the claimant’s damage was proximately caused because the express
   warranty was untrue”); see also Gomez v. St. Jude Med. Daig Div. Inc., 442 F.3d 919, 930-33
   (5th Cir. 2006) (holding that design defect, failure-to-warn, and breach of express warranty
   claims under LPLA were preempted by § 360k(a)).




                                                   7
Case: 21-30169          Document: 00516231793                Page: 8       Date Filed: 03/09/2022




                                            No. 21-30169


   parallel state law claims to avoid preemption. He did not—all four of
   Reddick’s claims are “impermissibly conclusory and vague.” 27
          As to the defective design and construction claims, Reddick alleged
   only “upon information and belief” that Medtronic’s devices were defective
   without providing sufficient factual support. He did allege that some of
   Medtronic’s devices have been subject to recalls and that the FDA has
   warned Medtronic about manufacturing adulterated products in Puerto Rico.
   He failed to plead, however, that his devices in particular were part of those
   recalls or that the recalls were related to the unnecessary shocks that he
   experienced. On appeal, Reddick also argues that “[n]ew recent facts” about
   an April 2021 recall of the ICD provide further support for his claims, but we
   “may not consider new evidence” that was “not before the district court at
   the time of the challenged ruling.” 28 Lastly, Reddick insists that the res ipsa
   loquitur doctrine makes his allegations sufficient, but res ipsa loquitur does not
   cure an otherwise conclusory pleading that fails to state a claim equivalent to
   a violation of FDA safety standards. 29
          Similarly, Reddick did not provide any factual support for his failure-
   to-warn claim. He alleged only that Medtronic “failed to warn [him] . . .
   regarding the unreasonably dangerous and defective products that were
   implanted and used in [his] care and treatment,” neglecting to plead any
   applicable FDA-approved warnings or that Medtronic departed from them.
          Finally, we agree with the district court that Reddick’s breach of
   warranty claim is preempted as well. Reddick’s claim is similar to the one



          27
               Funk v. Stryker Corp., 631 F.3d 777, 782 (5th Cir. 2011).
          28
               Theriot v. Par. of Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999).
          29
               See Funk, 631 F.3d at 782.




                                                   8
Case: 21-30169            Document: 00516231793             Page: 9      Date Filed: 03/09/2022




                                            No. 21-30169


   that we recently addressed in Naquin. 30 As we reasoned there, a breach of
   warranty claim under the LPLA must be pled “with particularity.” 31
   Reddick alleged that Medtronic violated an oral “lifetime warranty” on the
   ICD.     He also alleged Medtronic violated a separate “10 and 11 year
   warranty” that applied only to the lead. Reddick failed, however, “to
   reproduce any specific warranty in his pleadings or specify its precise
   source,” and he did not allege that he was induced to use Medtronic’s
   devices due to those warranties. 32 As in Naquin, Reddick “gets more
   specific” on appeal by arguing that the warranties came from Medtronic’s
   advertisements and its website, but he “still fails to identify a specific web
   page or specific warranty terms.” 33 Thus, we agree with the district court
   that all four of Reddick’s LPLA claims are too conclusory to state a parallel
   claim that avoids preemption under § 360k(a).
                                                  B
           Turning to Medtronic’s Class I and II devices, the district court
   dismissed Reddick’s LPLA claims under Rule 12(b)(6) for failure to state a
   claim. To survive a motion to dismiss, “a complaint must contain sufficient
   factual matter, accepted as true, to ‘state a claim for relief that is plausible on
   its face.’” 34 “A claim has facial plausibility when the plaintiff pleads factual
   content that allows the court to draw the reasonable inference that the



           30
              See Naquin v. Medtronic, Inc., No. 20-30793, 2021 WL 4848838, at *3 (5th Cir.
   Oct. 18, 2021) (per curiam) (unpublished).
           31
                Id. (quoting Wildman v. Medtronic, Inc., 874 F.3d 862, 870 (5th Cir. 2017)).
           32
                See id.
           33
                See id.
           34
             Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,
   550 U.S. 544, 570 (2007)).




                                                  9
Case: 21-30169          Document: 00516231793          Page: 10      Date Filed: 03/09/2022




                                        No. 21-30169


   defendant is liable for the misconduct alleged.” 35              We do not credit
   conclusory allegations, however, as “[t]hreadbare recitals of the elements of
   a cause of action, supported by mere conclusory statements, do not
   suffice.” 36
           A successful action under the LPLA requires four elements: (1) “that
   the defendant is a manufacturer of the product;” (2) “that the claimant’s
   damage was proximately caused by a characteristic of the product;” (3) “that
   this characteristic made the product ‘unreasonably dangerous’;” and
   (4) “that the claimant’s damage arose from a reasonably anticipated use of
   the product by the claimant or someone else.” 37 Under the third element, a
   product may be “unreasonably dangerous” under any one of LPLA’s four
   liability theories. 38
           As to the Class I and II devices, Reddick alleges only that they were
   defectively designed. Under Louisiana law, a design defect exists “if, at the
   time the product left its manufacturer’s control . . . [t]here existed an
   alternative design for the product that was capable of preventing the
   claimant’s damage,” and “[t]he likelihood that the product’s design would
   cause the claimant’s damage and the gravity of that damage outweighed the
   burden on the manufacturer of adopting such alternative design and the
   adverse effect, if any, of such alternative design on the utility of the
   product.” 39



           35
                Id.
           36
                Id.
           37
          Stahl v. Novartis Pharms. Corp., 283 F.3d 254, 260-61 (5th Cir. 2002) (citing La.
   Stat. Ann. § 9:2800.54).
           38
                § 9:2800.54.
           39
                La. Stat. Ann. § 9:2800.56.




                                              10
Case: 21-30169           Document: 00516231793               Page: 11      Date Filed: 03/09/2022




                                              No. 21-30169


            Reddick failed to plead that there was a reasonable alternative design
   for either the LINQ or WireX, necessitating the dismissal of his claims. As
   to the LINQ, Reddick asserts “upon information and belief” that it had
   “defectively designed software.” But he did not provide any detail on that
   defect, and he failed to plead that there was an alternative design available to
   Medtronic. Similarly, as to the WireX, Reddick alleged only that the device
   was “not secure from hacking and was subject to malfunction,” not that
   there was a reasonable alternative design. Indeed, the only reference in the
   SAC to an alternative design is in one paragraph under the heading titled
   “FACTS AND ALTERNATIVE DESIGN,” but the body of that paragraph
   discusses the ICD, not the LINQ or WireX. Regardless, even if it did,
   Reddick alleged only that a more “conservative” treatment plan would have
   been to use an external heart monitor. That concerns the “choice of
   treatment” made by Reddick’s medical team, not a design decision by
   Medtronic. 40 The district court therefore properly dismissed Reddick’s
   design defect claims. 41
                                                   IV
            We turn finally to Reddick’s breach of contract claim. The district
   court granted summary judgment to Medtronic on this issue because there
   was no evidence of a contract between the parties in the record.
            A district court’s grant of summary judgment is reviewed de novo. 42
   “Summary judgment is appropriate ‘if the movant shows that there is no
   genuine dispute as to any material fact and the movant is entitled to judgment


            40
                 Theriot v. Danek Med., Inc., 168 F.3d 253, 255 (5th Cir. 1999) (per curiam).
            41
                 See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
            42
                 Nola Spice Designs, L.L.C. v. Haydel Enters., Inc., 783 F.3d 527, 536 (5th Cir.
   2015).




                                                    11
Case: 21-30169          Document: 00516231793              Page: 12       Date Filed: 03/09/2022




                                            No. 21-30169


   as a matter of law.’” 43 Once the moving party informs the court of the basis
   for its motion, “the non-moving party must ‘go beyond the pleadings and by
   her own affidavits, or by the depositions, answers to interrogatories, and
   admissions on file, designate specific facts showing that there is a genuine
   issue for trial.’” 44 “In reviewing a grant of summary judgment, we view all
   evidence in the light most favorable to the non-moving party and draw all
   reasonable inferences in that party's favor.” 45 “We may affirm a grant of
   summary judgment ‘based on any rationale presented to the district court for
   consideration and supported by facts uncontroverted in the summary
   judgment record.’” 46
           We agree with the district court that there is not a genuine issue on
   the existence of a written contract between Reddick and Medtronic. There
   is no written agreement between Medtronic and Reddick in the record.
   Reddick also was not a third-party beneficiary of the contracts between
   Medtronic and the Heart Clinic of Louisiana.                       Looking to Louisiana
   substantive law, as we must when sitting in diversity jurisdiction, 47 “[t]he
   most basic requirement” for the existence of a third-party beneficiary “is that
   the contract manifest a clear intention to benefit the third party.” 48 The
   contracts between Medtronic and the Heart Clinic of Louisiana do not list
   anyone as an intended third-party beneficiary, let alone Reddick.


           43
                Id. (quoting Fed. R. Civ. P. 56(a)).
           44
                Id. (quoting EEOC v. LHC Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014)).
           45
                Id.
           46
             Id. (quoting Terrebonne Par. Sch. Bd. v. Mobil Oil Corp., 310 F.3d 870, 887 (5th
   Cir. 2002)).
           47
                Cates v. Sears, Roebuck & Co., 928 F.2d 679, 683 (5th Cir. 1991).
           48
            Joseph v. Hosp. Serv. Dist. No. 2 of Par. of St. Mary, No. 2005-2364, p. 9 (La.
   10/15/2006); 939 So. 2d 1206, 1212.




                                                  12
Case: 21-30169             Document: 00516231793               Page: 13     Date Filed: 03/09/2022




                                                No. 21-30169


            The district court also correctly determined that there was not an oral
   agreement between the parties. Under Louisiana law, oral agreements are
   valid so long as they contain the required elements for the formation of a
   contract, including “a meeting of the minds.” 49 Reddick argued below that
   when he read Medtronic’s website, an oral contract formed between him and
   the company based on Medtronic’s advertisements. He maintains on appeal
   that he will be able to prove at trial that such an oral agreement exists.
   Reddick misunderstands his burden. On appeal of a grant of summary
   judgment, Reddick must do more than establish that his claim is plausible. 50
   He must point to record evidence creating a genuine issue of material fact. 51
   Reddick fails to cite any record evidence suggesting that Medtronic intended
   to be bound to any agreement with Reddick. That dooms his claim. With no
   contract, there was no breach.
                                            *        *         *
            For the foregoing reasons, we AFFIRM the district court’s orders.




            49
                 See Belgard v. Collins, 628 So. 2d 1254, 1257 (La. Ct. App. 1993).
            50
                 See Nola Spice Designs, L.L.C. v. Haydel Enters., Inc., 783 F.3d 527, 536 (5th Cir.
   2015).
            51
                 See id.




                                                     13